 GOLD MERITPACKING COMPANY,INC.205In its reference to animus, the Board inRedwing Carrierspresumably meant, not.that animus bars discharge based on need to continue operations,but that animusshould be considered in deciding whether the discharges were in fact based on suchneed or whether they were at least in part prompted by a desire to interfere with pro-tected concerted activities.Having considered the animus and interference,I find that-the discharges and the replacement steps were in fact prompted by the need to con-tinue operations, and that the Company did not discriminatorily discharge these em-ployees or unlawfully refuse to reinstate them.Roe's undenied remark to Reeves the following April .that the latter had perhaps""learned[his] lesson"is cited by the General Counsel, presumably as an admissionof violation.Ifwe must attempt to construe this patent ambiguity,it is at leastas reasonable to believe that,the Company maintaining that its action had been lawful,Roe was telling Reeves of the lesson that the latter's refusal in December warranted-discharge under the circumstances.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company, set forth in section II,above, occurring in connec-tionwiththe operations described in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic, and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flow-of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain un-fair labor practices affecting commerce,I shall recommend that it cease and desisttherefrom,and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Company, by threat and impression of surveillance,interfered with,restrained,and coerced its employees in violation of Section 8(a) (1)of the Act. I shall therefore recommend that the Company cease and desist there-from and from any like or related conduct.For the reasons cited in the subsection entitled"The alleged violation of Section8(a)(3)," I shall recommend that the complaint be dismissed insofar as it alleges-the discriminatory discharge and failure to reinstate Reeves,Taylor,Miller, andDunlap.Upon the basis of the above findings of fact and upon the entire record in the"case, I make the following:CONCLUSIONS OF LAW1.General Drivers&Helpers Union,Local 749,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America is a labor organizationwithinthe meaning of Section2(5) of the Act.2.By threatening and creating the impression of surveillance in connection withunion activity, thereby interfering with,restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act,the Company has en-gaged in and is engaging in unfair labor practices within the meaning of Section"8(a)(1) of the Act.3.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section 2(6) and(7) of the Act.4.The Companyhas not engaged in unfair labor practices within the meaningof Section 8 (a) (3) ofthe Act.[Recommended Order omitted from publication.],Gold Merit Packing Company, Inc.andUnited Packinghouse,Food and Allied Workers,AFL-CIO, LocalUnionNo. 774.Case No. 12-CA-2385. April 23, 1963DECISION AND ORDEROn November 30, 1962, Trial Examiner Fannie M. Boyls issuedher Intermediate Report in the above-entitled proceeding, finding that142 NLRB No. 28. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had not engaged in the alleged unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report and a sup-porting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in the case, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modification.Although we agree with the Trial Examiner's ultimate dispositionof theissuesherein, we do not adopt her interpretation of the SupremeCourt's decision inBryan ManufacturingCo.' insofar as it relates toSection 10 (b) of the Act.We have, rather, considered the Respond-ent's conduct within the 6-month limitation period in the light of itsconduct prior to that period.Upon the entire record, including thematters stressed by our dissenting colleague, we conclude that, al-though the matter is not free from doubt, the General Counsel hasfailed to establish by a preponderance of the credible evidence thatthe alleged violations in fact occurred.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.MEMBER BROWN,dissenting, in part :Although I concur in my colleagues' rejection of the Trial Ex-aminer's interpretation of the Supreme Court's decision inBryanManufacturing,I must disagree with their adoption of the Intermedi-ate Report, which dismisses the complaint in its entirety. I wouldfind a violation of Section 8(a) (3), arising out of the discharge ofTaylor, as well as independent violations of Section 8(a) (1), whichare clearly established by Respondent's conduct within the 6-monthlimitation period of Section 10 (b).Foreman Martin's remark to the beef boners, implying that theycould improve their working conditions by removing their union but-tons, consituted, in my opinion, a promise of benefit conditioned uponcessation of protected union activity, and the circumstances attend-1 Local Lodge No.1424 International Aaaociation of Machiniate,AFL-CIO (Bryan Manu-facturingCo.) v. N.L.R.B.,862 U.S. 411. GOLD MERIT PACKING COMPANY, INC.207ing its utterance denuded it of the protection afforded by the TrialExaminer's finding that it was made jocosely or in a light vein 2Taylor, who attended a Board hearing on the Union's representationpetition and wore a union button in the plant, was sought out on theday before the representation election by Respondent's president, whotold Taylor he was against it; remarked that Taylor had a good job,and reminded him that employees at Swift, where Taylor once worked,had lost their jobs as the result of a strike.Shortly after the electionTaylor was laid off without previous warning and given as the reasonthe fact that he was the junior boner, although the record indicatesthat two employees were junior to him. These facts clearly supportthe conclusion that the selection of Taylor for layoff was violative ofthe Act .3Additionally, the record indicates that Taylor was acknowl-edged to be one of the best, if not the best, boner; that for at least 5years previous to 1962 Respondent, during slowseasons,did not layoff any boners but, instead, reduced the hours of all of those in hisemploy; and, finally, that Taylor's alleged misconduct in 1961 wasnot advancedas a reasonfor his layoff until the hearing.On thebasis of the foregoing evidence, I would reverse the determination ofthe Trial Examiner and find violations of Section 8(a) (1) and (3)of the Act.Star Cooler Corporation,129 NLRB 1075,1076, footnote 3.Austin Powder Company,141 NLRB 183.INTERMEDIATEREPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on June 20, 1962,by United Packinghouse,Food and AlliedWorkers,AFL-CIO,Local UnionNo. 774,herein called the Union,a complaint wasissued on August 6,1962,alleging that Respondent,Gold Merit Packing Company,Inc., had violated Section 8(a)(1) and(3) of the National Labor Relations Actby offering economic benefits to employees if they ceased wearing union buttonsand by discharging or laying off an employee,Louie E.Taylor,because of his unionor protected concerted activities.Respondent filed an answer in which it deniedengaging in any of the unfair labor practices alleged.A hearing,at which all parties were represented,was held before Trial ExaminerFannie M. Boyls in Jacksonville,Florida,on September24, 25,and 26,1962.Atthe conclusion of the hearing,counsel for the General Counsel argued orally beforeme.Respondent waived oral argument but filed a brief,which I have carefullyconsidered.Although specifically requested to do so,theGeneral Counsel hasfailed to submit a brief.Upon the entire record in the case,'and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Florida corporation,engaged in the operation of an abattoir andmeat processing plant at Jacksonville,Florida.During the year preceding theissuance of the complaint,Respondent,in the course and conduct of its business,I The General Counsel filed a motion subsequent to the conclusion of the hearing,request-ing that the official report of proceedings in this case be corrected in a number of respects.The proposed corrections being consistent with my recollection of what transpired at thehearing,and Respondent having failed to object to any of them,the motion is herebygranted and the record Is corrected accordingly. 208DECISIONSOF NATIONAL LABOR RELATIONS BOARDreceived goods and supplies valued in excess of $50,000 directly from sources locatedoutside the State of Florida. I find that Respondent is engaged in commerce, withinthe meaning of Section 2(6) and (7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.If.THE LABOR ORGANIZATIONINVOLVEDUnitedPackinghouse,Food and AlliedWorkers, AFL-CIO, LocalUnionNo. 774,.isconcededly a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. IssuesIn seeking to prove that Respondent's layoff of employeeLouie E. Taylor on.February26, 1962, was discriminatorily motivated,as alleged in the complaint, theGeneral Counsel has relied almost exclusively upon evidence of employer conduct.prior to the 6-month limitations period provided in Section 10(b) ofthe Act which,ifbelieved,would establish the commission of unfair labor practices during thetime-barred period.The basic issue presented,itseems to me, is whether, in,determining Respondent'smotivation in laying offTaylor, I mayproperly take intoaccount evidence bearing upon Respondent's reasons for discharging the same em-ployee more than 6 months prior to the filing of the charge in this case.In otherwords, since the limitations proviso to Section 10(b) of theAct wouldbar a findingthat Taylor'sdischarge was an unfair labor practice,would that proviso also bara consideration of Respondent'smotives for discharging him in determining its motive,.after rehiring him, for subsequently laying him off.The SupremeCourt has pointed outinLocal Lodge No. 1424,International Asso-ciation of Machinists,AFL-CIO (Bryan ManufacturingCo.)'v. N.L.R.B.,362 U.S..411, 416,that"where occurrences within the 6-month limitations period in and ofthemselvesmay constitute,as a substantive matter,unfair labor practices .earlier events may be utilized to shed light on the true character of matters occurring.withinthe limitations period."On the other hand,"where conduct occurring withinthe limitations period can be charged to be an unfair labor practice only throughreliance on an earlier unfair labor practice...the use of the earlier unfair laborpractice.serves to cloak with illegality that which was otherwise lawful."Such use of a time-barred event would in effect result"in reviving a legally defunctunfair labor practice"and is not permissible under Section 10(b) of the statute.The application of these principles to a given case is, of course,no simple matter,as the Supreme Court recognized.And the principles it enunciated did not purportto comprehend all types of situations which come before the Board.The Court ex-pressly declined,for example,to express its views on that line of cases in which theBoard has refused to consider evidence of an unfair labor practice nature from atime-barred period where evidence of an unfair labor practice marshaled from withinthe 6-month period was not substantial.2Without attempting to delineate further the principles governing the applicationof Section 10(b) in this controversial area, it is sufficient at this point to examine theevidence relating to the employer's conduct within the limitations period,along withpertinent background evidence relating to the employer'sknowledgeof Taylor'sunion or other concerted activities,without at the same time appraising evidence ofa time-barred unfair labor practice nature.At the very least,Iwould not feelwarranted in examining evidence of the latter nature if Respondent'sexplanationfor Taylor's layoff is not incredible,ambiguous or equivocal and there is, within.the limitations period,no evidence of antiunion motivation.CfL.B.Woods,et.al.d/b/a Breckenridge Gasoline Company,127 NLRB 1462, 1464-1465 andParamount Cap Manufacturing Company,119 NLRB 785 enfd. 260F. 2d 109, 113(C.A. 8).In addition to the issues presented by Respondent's layoff of Taylor, there is onefurther issue involved in this case-whether a preelection statement allegedly madeby Foreman Martin was of a coercive nature.I shall dispose of this latter issuefirst.2 See,e.g.,News Printing Co., Inc.,116 NLRB 210, 212;Universal Oil Products Com-pany,108 NLRB 68;Tennessee. KnittingMills,.Inc.,88 NLRB 1103. But, ef.Paint,Varnish & Lacquer Makers Union ocal 1232, AFL-CIO, et at. (Andrew Brown Company),120 NLRB 1425.. GOLD MERIT PACKING COMPANY, INC.209B. Alleged coercive remark of Foreman MartinFor several weeks prior to a representation election held on February 23, 1962,almostall the beef boners wore union buttons.According to employee Stallons,on one occasion duringthis period, when work was slow, Jimmy Martin, foremanover the boners, made a statement to the group of boners to the effect that "if we'dpull those buttonsoff thingswould be a lot different." Stallons testified, "Well,it'spossiblethat he could have meant it either way [seriously or in jest]. I didn'thear the statement well enough or didn't look up to see the expression on his face."Stallons further testified that several weeks before the hearing, in a "kidding" manner,he remarked to Martin, "it looks like you meant what you said about those buttons"and Martin replied, "what did I say?"Thereupon, Stallons dropped the matter.Stallons concededthat he had never heard Martin say anything against the Union.Taylor likewise testified to hearing a remark by Martin similar to the one Stallonsdescribed.He did not believe that Martin was joking but did not recall looking athim whenthe statementwas made.Martin, on the other hand, denied making,such a statement.Martinwas onfriendly terms with the boners and occasionally had drinks withthem.He appeared to be a good-natured fellow and even permitted to go unchal-lenged a false rumor started by one of the boners in jest to the effect that Martin wasa fugitive from justice in Georgia, because, as Martin explained, the employees.seemed to enjoy the rumor.Although I am convinced and find that Martin madea statementof the nature of that described by Stallons and Taylor, I am convinced,that it wasnot meantto be and was not in fact, taken seriously by the employees.Indeed, I am persuaded that because of the light vein in which it was made, Martinhimself soonforgot it and was sincere in testifying that he had not made such astatement.In these circumstancesand because of the isolated nature of the remark,.I find nosubstanceto theallegationof the complaint that Respondent, throughForeman Martin,interferedwith,restrained,or coerced its employees in the exerciseof their Section 7 rights byoffering economicbenefits to employees if they got rid.of theunion buttonsthey were wearing.C. Taylor's union and other concerted activities and his employment backgroundIn 1957, prior to Taylor's employment by Respondent, the Amalgamated Meat.Cutters, etc., Local 433, AFL-CIO, herein called the Amalgamated, was certifiedas the employees'bargaining representative following a consent election.That,union failed to obtain a contract with Respondent and became dormant at theplant prior to 1961.During the early part of 1961, Taylor and some other employees.sought to revive the employees' interest in the Amalgamated and Taylor obtainedthe signatures of a number of employees on Amalgamated membership cards.During this same period there was a lot of discontent and dissension among someof the employees, particularly those in the beef boning department, and, as a result,work was disrupted on a number of occasions as the boners, in a group, talked toPresident Sol Goldman or his brother, Supervisor Joe Goldman, about how theythought the boning and trimming operations should or should not be run.Taylorwas frequently the spokesman for the group.One day in March 1961, after there had been some interference with productionon account of this dissension, President Goldman gave each of the boners a week'slayoff.However, two of them, Goodman and Shedd, after a telephone conversationwith Goldman on the night of their layoff, were permitted to return to work thenext day.The others, with Taylor as their spokesman, came to see Goldman on the:next day and were permitted to return to work after missing only 1 day of work.Within a few days or a week following these layoffs there occurred an incidentat the home of employee Goodman which precipitated the discharge of Taylor andtwo other employees, Walker and Petty, on March 25.3 Following the discharge of"these three employees, the effort to reestablish the Amalgamated as a bargainingrepresentative appears to have been abandoned.Taylor was rehired on July 15, 1961.He found that a number of employees.were. talking about the selection of another union, the Charging Party herein, torepresent them.Shortly thereafter he joined the organizational movement ard'In connection with an attempt by Taylor, Walker, and Petty to persuade Goodman.to join the Amalgamated, Walker and Petty, at least, engaged in misconduct of an aggra-vated nature which unquestionably warranted their discharge. It is the General Counsel's.contention that Taylor engaged in no misconduct on this occasion and was, instead, engag-ing in a protected union activity.Respondent asserts that prior to the'hearing in this case,-it had no knowledge of any union activities of its employees in 1961. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned up a number of employees in the new union.When the Union filed a repre-sentationpetitionwith the Board, he and four other employees appeared at thescheduled hearing at which President Goldman signed a consent-election agreement .4The Union won the election and was certified on February 23, 1962. On the followingday, at a unionmeeting,Taylor was elected to the bargaining committee as a repre-sentative of the boning department.Three other employees were elected to repre-sentother departments.The Union, however, did not inform Respondent of theselection of these employees for the bargaining committee and I accept Goldman'stestimony that he did not know about it until they appeared at the first bargainingconference about April 1.D. Taylor's layoff on February 26,1962In the meantime work for the boners had slackened and Goldman decided tolay off one of them on February 26. He selected Taylor and, according to the latter'sundenied and credited testimony, he told Taylor that the Company had too manyboners and "We are going to lay you off, old buddy, because you are the youngestboner here."Taylor disputed the assertion that he was the least senior boner butGoldman replied, "Well, we are going by our pay cards."He added that Taylorwas the one getting laid off anyway.Taylor protested that two boners, JimmyTanner and Ike Jones, were junior in seniority to him and said, "I am going to protestthis through the union, you are not treating me right."According to Taylor,Goldman then angrily retorted, "If you want to look up the union, go ahead, sogoddam, why don't you go back to Swift. They have got a union there." Taylorfurther testified that after he replied to Goldman that he was not working forSwift any longer and that Swift did not concern them, Goldman cooled off andTaylor assured him, "However it comes out.me and you will still be friends." 5Thereafter, in bargaining conferences, the Union stated that Taylor's reinstatementwas one of its bargaining demands.The Union took the position that in additionto there being two boners with less seniority than Taylor when he was laid off,another employee, Carlton, who had been trimming but after Taylor's layoff wastransferred to boning, had less seniority than Taylor.Goldman nevertheless took theposition that he had no work for Taylor and was unwilling to take him back at thattime.At one point in the bargaining, Respondent's counsel, who was one of Re-spondent's bargaining representatives, acknowledged that if seniority were followed,Taylor would probably have a right to work but that Goldman was not recognizingseniority as controlling.At another bargaining conference Taylor complained thathe was not being told the reason for his layoff and stated that he likewise had neverbeen told the reason for his discharge in 1961.Thereupon Goldman retorted thatTaylor knew the reason for his discharge: that he had gotten drunk, gone to Good-man's house and engaged in misconduct-describing the misconduct of which ex-employee Petty was in fact guilty.Taylor replied, "Mr. Goldman if anybody hasaccused me of such a thing, they are a liar."There followed a conference betweensTaylor testified that on the day before the election, Goldman reminded him of theforthcoming election, stated that he was against the Union, that Taylor had a good joband they were getting alongfine, andremarks that following a strike at the Swift plant(where Taylorusedto work) some of the strikers did not have jobs. Taylor understoodthe latter statement to refer to a loss of business by Swift and a consequent loss of workfor Its employees.Goldmantestified,on the other hand, that he never told Taylor oranyone else that hewas againstthe Union but, instead, told each employee that theelection would takeplace on thenext day, that the employees could vote however theypleased and no one would know how they voted.I finditunnecessary to resolve theconflict in testimony, for, evenassumingthat Goldman made the statements attributedto him by Taylor, these were not proscribed by the Act,nor dothey constitute any evidenceof a discriminatory motivation in thesubsequentlayoff of Taylor.5 Goldman did not testifyregardingthe details of whatwas saidwhen he laid Tayloroff but In responseto a questionby his counsel as to whether he recalled making a state-ment on the day Taylorwas laid offto the effect that "Ifyou areso happy with the union,why don't you go back to Swift or Armouror someothermeatpacking company?" hereplied, "Nosir.I did notmake thatstatement."The statementGoldman denied makingis one attributedto him by Union Representative Hall at one of the bargaining sessionsat which Taylor'sreinstatement was discussed. In connectionwith whatwas said at thetime of the layoff and in other respects,Goldman did not appear to be as frank a witnessas Taylorand his mere denial,without attempting to explain what was infactsaid, leadsme tobelieve,and I find,that Taylor's account is substantiallycorrect. GOLD MERIT PACKING COMPANY, INC.211Goldman and his counsel, after which the latter asked Goldman, "Do you want toput him back to work?" and Goldman replied, "No." 6At the hearingin this caseGoldman testified that he selected Taylor for layoffbecause he "was one of the newest boners and then he had been discharged previouslyfor misconduct."Although Iam notconvinced that Taylor had seniority over em-ployee Jones,7 it does appear that he had seniority over Tanner, an irregular em-ployee who returned to boning shortly after Taylor was laid off and again workedirregularly,s and over Carlton who was hired as a trimmer subsequent to Taylor'srehire and occasionally filled in as a boner when a regular boner was absent.Carlton, according to the credited testimony of Stallons, Smith, and Goodman, wastransferred to a boning job within a few days after Taylor was laid off.9Taylor was unquestionably a competent boner and, upon occasions, had beenasked by a foreman to show some of the other boners how he seamed and bonedhind legs to meet Army specifications.But, according to Goldman, the other bonerswere also competent and their relative competency was not a factor he took intoconsiderationin selectingone of the boners for layoff. I shall assume, as Goldmantestified, that two factors entered intohis selectionof Taylor: (1) that althoughTaylor was not theleastsenior boner, he was "one of the newest" and (2) that hehad been discharged during the preceding year for what Goldman considered to bemisconduct.Taylor was called back to work on July 5, 1962, when Goldman needed the servicesof another boner.The General Counsel, apparently contends that Goldman furtherdiscriminatedagainstTaylor after recalling him by assigning him to boning frontquarters rather than hind quarters, which he had been doing immediately beforehis layoff.The complaint, however, does not allege a statutory violation in thisrespect.Moreover, I find no reason to doubt Goldman's explanation that he pre-ferred another boner, Diaz, who has greater seniority than Taylor, for the hindquarter boning because Diaz is a smoother boner.E. Analysisand conclusionsIn my view, there is no substantial evidence on the basis of events occurring withinthe 6-month limitations period from which it could be inferred that Goldman wasmotivated by antiunion considerations in laying off Taylor.Respondent had not6The General Counsel contends that Goldman thereby took the position that he wouldnever take Taylor back.But in view of the bargaining as a whole and the fact thatGoldman did in fact later recall Taylor, I think the more reasonable interpretation ofGoldman's statement is that his position was unchanged by Taylor's explanation and hewas still unwilling to put Taylor back to work at that time.7 Several of the employees (Stallons, Smith, Lippold, Goodman, and Taylor) testified thatJones had been in Respondent's employ on previous occasions but that he was rehired thelast time subsequent to Taylor's rehire and was therefore junior to him.Respondent,however, introduced an earnings record for Jones which showed that he had earned somemoney each week during the period from the week ending April 12, 1961 (prior to Taylor'srehire on July 15, 1961) to the week ending December 27, 1961. From these records, itwould appear that Jones was in fact working at the time Taylor was rehired, and, accord-ing to Goldman's credited testimony, Jones was not thereafter fired. I am satisfied thatthe employees were mistaken as to the dates of Jones' tenure with Respondent.WhatTaylor and some of the other employees interpreted as a discharge of Jones by formerForeman McGhee not long after Taylor's rehire was probably a disciplinary layoff and itcould have occurred in early November 1961 when, for 2 weeks in succession, Jones'earnings were very low.8In its brief,Respondent argues that Tanner(also known as Riggs)was a returnedveteran and had seniority rights, under the Federal Reemployment Statutes, going back tothe time he left for the Services.The record, however, does not support this assertion.Goldman did not testify that he was motivated by any such consideration in retainingTanner in preference to Taylor.According to Taylor's undenied and credited testimony,Tanner had not been in Respondent's employ for several weeks prior to entering theServices in 1960.He was rehired in the latter part of 1961 and worked irregularly there-after.He was not working at the time Taylor was laid off but was put back to workseveral days thereafter.9 Goldman explained that although Carlton works most of the time at trimming, lie alsofillsin,when needed,as a boner,and has always been usedinterchangeably at trimmingand boning.Taylor, on the other hand,refuses to trim, and this was a factor in Goldman'sselection of Taylor rather than Carlton for layoff.712-548-64-vol. 142-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought to defeat the Union in the election and had even facilitated its selection byagreeing to a consent election.Taylor had exhibited certain leadership qualities inserving as spokesman for the boners upon a number of occasions during his prioremployment by Respondent but Goldman had never appeared to resent this and hadattempted to settle employee problems thus presented.Respondent was aware thatTaylor as well as some of the other employees were active in the Union, but so faras the record shows, the others were not laid off.Although after telling Taylor ofthe decision to lay him off, Goldman lost his temper when Taylor announced thathe was going to protest his layoff through the Union, and asked Taylor why hedid not go back to the unionized Swift plant, I do not regard this statement as evi-dence of any antiunion motivation in selecting Taylor for layoff.Work was slackbefore the election and if Respondent intended to discourage union membershipby selecting a union protagonist for layoff, it seems more likely that this would havebeen done before the election.At the opening of the hearing in this case, the General Counsel, although conced-ing that evidence of employer conduct prior to the 6-month limitation period was"indispensable" to his case, stated that he was not asking that any unfair laborpractice finding be made on the basis of that conduct.He is, nevertheless, in effectdoing so.His argument is that Taylor did not in fact participate in the misconductof his companions, Petty and Walker, in 1961 and, instead, was merely engagingin the protected union activity of attempting peacefully to persuade employee Good-man to join the Amalgamated; that all the facts were reported to Goldman priorto the discharge of Taylor along with Petty and Walker; that his discharge thereforewas for engaging in the protected union activity; and that the subsequent layoff in1962, grounded upon the 1961 discharge, must likewise be considered motivated byunlawful considerations.If the reason assigned by Goldman for selecting Taylor for layoff had been ofan ambiguous or equivocal nature-such as, "I am laying you off for the same reasonfor which I fired you last year"-there might be warrant in going beyond the limita-tions period to determine the reason for the discharge.It could be argued, of course,that Goldman's testimony that he took into consideration the fact that Taylor "hadbeen discharged previously for misconduct" puts in issue the nature of the so-calledmisconduct and permits the General Counsel to show that the 1961 conduct forwhich Taylor was discharged consisted of the protected activity of soliciting anemployee to join a union, rather than misconduct.However, the term "misconduct,"though of a conclusionary character, is not an ambiguous or equivocal term andthere is nothing in the record from which it could be inferred that Goldman's under-standing of it could embrace such conduct as the solicitation of union membership.Indeed, his testimony that he did not know until the hearing in this case that em-ployees were engaging in union activities in 1961 rules out such an interpretation ofthat term by him.ioTo make a finding on the disputed evidence as to the true reason for Taylor'sdischarge in 1961 and sustain the General Counsel's position with respect to thatreason, would require a finding that Respondent discharged Taylor, not for miscon-duct, but for engaging in a protected union activity."Thus, I am, in effect, beingasked to revive a legally defunct unfair labor practice in order to cloak with illegalitya layoff within the limitations period which otherwise would be lawful.As I interpretthe Supreme Court's decision inLocal Lodge No. 1424 International Association ofMachinists, AFL-CIO (Bryan Manufacturing Co.) V. N.L.R.B.,362 U.S. 411, I amnot permitted to do so.See also,L. B. Woods, et al. d/b/a Breckinridge GasolineCo., 127 NLRB 1462, in which the Board dismissed an allegation that the employerhad discriminatorily refused to reemploy two employees, pointing out that evidenceof what happened within the 6-month limitation period was not sufficient, standingalone, to support a finding of discrimination and that any finding of a violation based10By this statement, I do not mean to make any finding as to whether Goldman in factknew in 1901 about such activities. I find it unnecessary to resolve, and do not resolve,the credibility issues bearing upon the reason for Taylor's discharge in 1961.11Testimony of the General Counsel's witnesses, if credited, would support a finding thatthe discharge was of the type proscribed by Section 8(a) (3) of the Act even if Goldmanmistakenly believed Taylor responsiible for the misconduct of Walker and Petty. See, i.e.,International Ladies' Garment Workers Union (B.V.D. Company, Inc.) v. N.L.R.B.,237F. 2d 545 (C.A.D.C.), and Board's decision on remand 117 NLRB 1455;N.L.R.B. V.Marshall Car Wheel and Foundry Co. of Marshall, Texas, Inc.,218 F. 2d 409, 417-418(C.A..5) ; International Ladies' Garment Workers Union, AFL-CIO (Walls ManufacturingCompany) v. N.L.R.B.,2199F. 2d 114 (C.A.D.C.) ;Cassano d/b/a American ShuffleboardCo. v. N.L.R.B.,190 F. 2d 898, 902-903 (C.A. 3). CLARIDGE LOGGING CO.213on the reasons for the employees'earlier discharges would be"inescapably groundedon events predating the limitations period." 12On the basis of the foregoing considerations,I find that the General Counsel hasnot sustained his burden of proving that Respondent violated Section 8 (a) (3) or (1)of the Act, as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions of law, I hereby recom-mend that the complaint be dismissed in its entirety.v Cf. also the following cases decided subsequent to the Supreme Court'sBryandecision :SheetMetalWorkers International Association,AFL-CIO, at al.(Burt Mfg.Co.) v.N.L.R.B.,293 F.2d 141,146-47 (C.A.D.C.),union petition for cert. denied 368 U.S. 896;N.L.R.B.V.Plumbers&Pipe Fitters Local Union 214 (D.L. Bradley Plumbing&HeatingCompany),298 F. 2d 427 (C.A. 7) ;N.L.R.B. v. American Aggregate Company Inc., andFeatherlite Corporation,305 F. 2d 599(C.A. 5) ; Borg-Warner Controls,Borg-Warner Cor-poration,128 NLRB 1035,1046;Southen Electronics Company, Inc.,131 NLRB 1411;Superior Maintenance Company,133 NLRB746; Florida All-Bound Box Company,138NLRB 150.Lyman H.Claridge d/b/a Claridge Logging Co.andMontanaCarpenters District Council.Case No. 19-CA-2456.April 24,1963DECISION AND ORDEROn December 27, 1962, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the attached Inter-mediate Report. Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report together with supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions thereto and supporting briefs,and the entire record in this case, and hereby adopts the Trial Exam-iner'sfindings, conclusions,and recommendations.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the modifications noted below.''The words"like or related"appearing in the first line of paragraph1(b) of theRecommended Order are hereby deleted and the word"other"is substituted in their place.The words "like or related"'appearing in the second paragraph of Appendix A, in theNotice to Employees, are hereby deleted from that paragraph.142 NLRB No. 35.